DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the papers field on 04/11/2022.
2.	The instant application claims priority from provisional application 62682119, filed 06/07/2018.
Claim status
3.	In the claim listing of 04/11/2022 claims 1-18 and 21-22 are pending. Claims 1, 3-5 9, 11-14, 16, 17, 21 and 22 are amended. Claims 19-20 and 23-40 are canceled. The amendments do not introduce the new matter. 

Election/Restrictions
4.	Applicant’s election without traverse of methyltransferase treatment species and the droplet in the reply filed on 4/11/22 is acknowledged.
5.	Claim 11 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species of wells, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/11/2022.
6.	Claims 1-10, 12-18 and 20-22 are under prosecution.

Information Disclosure Statement
7.	The information disclosure statements (IDS) submitted on multiple dates (from 7/25/19 to 4/11/22; total of 7) are being considered by the examiner. All the reference cited therein have been considered by the examiner.
Specification-Objected
8.	The use of the terms Triton -X-100 and Tween 20 in paragraph 00211, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Rejections - 35 USC § 102
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

11.	Claims 14-18 and 21-22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gilligan (WO 2018/172726 published Sep. 27, 2018, effective filing date Mar. 20, 2017).
Claim interpretation: Instant claims recited with alternate claim language “or” and “and/or” has been interpreted to require single limitation.
Regarding claim 14, Gilligan teaches a method of generating a barcoded DNA library comprising combining the following components in a single droplet: a) a single bead as defined in in any one of claims 1 to 36 or a single bead from the library of beads as defined in claim 37 or 38 b) a transposase enzyme, c) a single cell, d) a lysis reagent wherein the transposase enzyme binds to the oligonucleotides attached to the bead and cleaves them from the bead to generate a diffusible transposition complex wherein the lysis reagent lyses the cell thereby enabling the generated transposition complex to insert first and second common primer binding sites and the common barcode sequence into cellular DNA, thereby generating a barcoded DNA library (Gilligan claim 61). 
Gilligan further teaches a method of single cell or single nucleus sequencing comprising: a) performing the method of claim 61 or 62 in order to generate a barcoded DNA library b) amplifying the barcoded DNA using primers that hybridize with the first and second common primer binding sites; and c) sequencing the amplified barcoded DNA (Gilligan claim 64).
Gilligan further teaches that methods are very useful for preparing DNA for single cell bisulfite sequencing. Single cell bisulfite sequencing can provide information about epigenetic modifications to DNA, such as the methylation status of the promoter of a gene and there is more than one form of methylation that can be usefully investigated. Gilligan further teaches 5-hydroxymethylated cytosine residues can be distinguished from 5-methylcytosine residues. Accordingly, the methods may further comprise following step b) performing a chemical oxidation in order to convert hydroxymethylated cytosine residues to formylcytosine residues. This may be followed by adding a bisulfite reagent to the bead in order to convert unmethylated cytosine residues and formylcytosine residues to uracil and this treatment, as already explained, does not convert methylated cytosine residues (pg. 27, paragraphs 4 and 5).
The teachings of Gilligan as discussed above encompasses the steps of a method for determining an epigenetic state or characteristic  of a nucleic acid molecule from a cell comprising steps ‘a’ to ‘e’ of claim 1.
It is noted that Gilligan’s method comprise additional elements or steps but as discussed above also teaches the steps of instant claim 14, thereby meeting the limitations of said instant claim.
Also, MPEP 2111.03 makes it clear that the transitional term “comprising” is open-ended and does not exclude additional, unrecited elements (See, e.g., > Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369,1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004). Also the term “comprising” is a term of art used in claim language which means that the named elements are essential, but other elements may be added and still form a construct within the scope of the claim (Genentech, Inc. v. Chiron Corp., 112 F.3d 495, 501, 42 USPQ2d 1608, 1613 (Fed. Cir. 1997). In the instant case, as discussed above Gilligan teaches the steps of instant claim 14, thereby meeting the limitations of said instant claim.
Regarding claim 15, Gilligan teaches that the nucleic acid molecule is encapsulated in the cell bead (Abstract).
	Regarding claims 16 and 17, Gilligan teaches the lysing of the cells by treating with protease (pg. 27, paragraph 2).
	Regarding claim 18, Gilligan teaches that the beads are prepared by droplet microfluidics, by encapsulating a solution containing acrylamide, initiator, and an oligo with a 5' acrydite group that gets incorporated into the polymerized gel (pg. 43, Experimental section 1).
	Regarding  claim 21, Gilligan teaches providing a plurality of gel beads, and wherein (b) further comprises partitioning said plurality of gel beads into said plurality of partitions, wherein said partition comprises a gel bead of said plurality of gel
beads, and wherein said gel bead comprises said cell barcode sequence in (c) (Gilligan, claim 62).
	Regarding claim 22, Gilligan teaches adding a bisulfite reagent to the bead in order to convert unmethylated cytosine residues to uracil (and which does not convert methylated cytosine residues) and performing a chemical oxidation in order to convert hydroxymethylated cytosine residues to formylcytosine residues, followed by adding a bisulfite reagent to the bead in order to convert unmethylated cytosine residues and formylcytosine residues to uracil (and which does not convert methylated cytosine residues) (Gilligan claims 95 and 96).
Claim Rejections - 35 USC § 103
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
13. 	Claims 1-10 and 12-13 are rejected under 35 U.S.C. 103 as being obvious over Gilligan et al (WO 2018/172726 as cited above) in view of Shia et al (US 2002/0197639 published Dec. 26, 2002).
	Claim interpretation: As discussed in the previous section.
With regard to the order of steps, the courts have ruled that the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results (In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946; In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930; MPEP 2144.04 section IV C). In the instant case, as discussed below, Gilligan in view of Shia teaches the steps of instant claim 1 and thus are prima facie obvious in the absence of new or unexpected results.
Gilligan and Shia teach a method for detecting methylation status and therefore are analogous arts. The teachings of Shia are specifically applied for methyl transferase treatment of claim 1, which allows analyzing total methyl content of the DNA for diagnosing particular type of cancer, thereby increasing the utilities of the method of Gilligan.
Gilligan teaches a method of generating a barcoded DNA library comprising combining the following components in a single droplet: a) a single bead as defined in in any one of claims 1 to 36 or a single bead from the library of beads as defined in claim 37 or 38, b) a transposase enzyme, c) a single cell, d) a lysis reagent wherein the transposase enzyme binds to the oligonucleotides attached to the bead and cleaves them from the bead to generate a diffusible transposition complex wherein the lysis reagent lyses the cell thereby enabling the generated transposition complex to insert first and second common primer binding sites and the common barcode sequence into cellular DNA, thereby generating a barcoded DNA library (Gilligan claim 61). 
Gilligan further teaches a method of single cell or single nucleus sequencing comprising: a) performing the method of claim 61 or 62 in order to generate a barcoded DNA library b. amplifying the barcoded DNA using primers that hybridize with the first and second common primer binding sites; and c) sequencing the amplified barcoded DNA (Gilligan claim 64).
Gilligan also teaches that methods are very useful for preparing DNA for single cell bisulfite sequencing. Single cell bisulfite sequencing can provide information about epigenetic modifications to DNA, such as the methylation status of the promoter of a gene and there is more than one form of methylation that can be usefully investigated. Gilligan further teaches 5-hydroxymethylated cytosine residues can be distinguished from 5-methylcytosine residues. Accordingly, the methods may further comprise following step b) performing a chemical oxidation in order to convert hydroxymethylated cytosine residues to formylcytosine residues. This may be followed by adding a bisulfite reagent to the bead in order to convert unmethylated cytosine residues and formylcytosine residues to uracil and this treatment, as already explained, does not convert methylated cytosine residues (pg. 27, paragraphs 4 and 5).
The artisan would recognize that the teachings of Gilligan as discussed above encompasses the steps of a method for determining an epigenetic state or characteristic of a nucleic acid molecule from a cell comprising steps ‘a’ to ‘e’ of claim 1.
Gilligan does not specifically teach methyltransferase treatment, which is taught by Shia, who is in the same field of endeavor teaches a method for labeling DNA using sequence specific methyl transferase (paragraphs 0061 and 0062) and further teaches it allows analyzing total methyl content of the DNA for diagnosing particular type of cancer (paragraphs 0114 and 0131 ), thus providing motivation to one having ordinary skill in the art to include the step of labeling the DNA with methyl transferase of Shia in the method of Gilligan.
	One having ordinary skill in the art would recognize that the nucleic acid labeling technique using a variety of labels are well established, routine and conventional in the art. It would have been prima facie obvious to one of ordinary skill in the art at the time the claimed invention was made to include the step of labeling the DNA with methyl transferase of Shia in the method of Gilligan with a reasonable expectation of success with the expected benefit of analyzing total methyl content of the DNA for diagnosing particular type of cancer as taught by Shia (paragraphs 0114 and 0131). An artisan having ordinary skill in the art would have reasonable expectation of success because it merely involves including the step of labeling the DNA with the methyltransferase which is routinely practiced in the art as exemplified by Shia.
	It is further noted that in KSR, the Supreme Court particularly emphasized "the need for caution in granting a patent based on the combination of elements found in the prior art," (USPQ2d at 1395), and reaffirmed principles based on its precedent that "[t]he  combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results."
	Under KSR case law, it is now apparent "obvious to try" may be an appropriate test in more situations.  “When there is motivation to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to anticipated success, it is likely the product not of innovation but of ordinary skill and common sense”.  In that instance the fact that a combination was obvious to try might show that it was obvious under 35 USC 103.  See KSR Int'l Co v. Teleflex Inc., 127 S. Ct. 1727; 82 USPQ 1385, 1397 (2007). 
	The problem facing in the art was to treat the cell bead nucleic acid molecule containing or suspected of containing epigenetic feature with methyl transferase (i.e., MTase).  The skilled artisan would have reason to try the MTase treatment with reasonable expectation that at least nucleic acid molecule containing nucleotide would be methylated. Since the step of treating the nucleic acid sequence was known in the art before the effective filing date of the claimed invention, “the MTase treatment step is not of innovation but of ordinary skill and common sense.  
	In the instant case, the step of methyl transferase treatment is well understood, routine, conventional steps that already engaged in by the scientific community for improving the sensitivity, specificity of the nucleic acid analysis and were known in the art at the time the claimed invention was made. As discussed above the steps of Gilligan combined with the step of Shia as suggested above would arrive at the claimed invention. Thus the steps of instant claim 1 when viewed as whole, add nothing significant beyond the sum of the steps taken from Gilligan and Shia.
Regarding claim 2, Gilligan teaches that the nucleic acid molecule is encapsulated in the cell bead (Abstract).
	Regarding claims 3 and 4, Gilligan teaches the lysing of the cells by treating with protease (pg. 27, paragraph 2).
	Regarding claims 5 and 6, Gilligan teaches that the beads are prepared by droplet microfluidics, by encapsulating a solution containing acrylamide, initiator, and an oligo with a 5' acrydite group that gets incorporated into the polymerized gel (pg. 43, Experimental section 1).
	Regarding claim 7, it is noted that said claim recited one more reagent recited in generality is very broad. Gilligan teaches a cell suspension or lysis buffer (pg. 7, paragraph 4).
	Regarding  claim 8, Gilligan teaches providing a plurality of gel beads, and wherein (b) further comprises partitioning said plurality of gel beads into said plurality of partitions, wherein said partition comprises a gel bead of said plurality of gel
beads, and wherein said gel bead comprises said cell barcode sequence in (c) (Gilligan, claim 62).
	Regarding claim 9, Gilligan teaches that the epigenetic feature comprises hydroxymethyl cytosine (pg. 27, paragraph 5).
	Regarding claim 10, Gilligan teaches that single cell bisulfite sequencing can provide information about epigenetic modifications to DNA, such as the methylation status of the promoter of a gene (pg. 27, paragraph 4), which meets the limitation of determining locations of a subset of said one or more epigenetic features with respect to said nucleic acid molecule.
	Regarding claim 12, Gilligan teaches a plurality of droplets (pg. 18, paragraph 1).
	Regarding claim 13, Gilligan in view of Shia teaches that the hypermethylation has been observed in cancers, particularly at the promoter regions of genetic loci, where it is believed to cause silencing of gene expression (Shia, paragraph 0123), which meets the limitation of decreased expression level of said nucleic acid molecule
	
14.	Claims 1-10 and 12-13 are rejected under 35 U.S.C. 103 as being obvious over Belhocine (WO 2018/140966 published Aug. 2, 2018, effective filing date 01/30/2017) in view of Shia et al (US 2002/0197639 published Dec. 26, 2002).
The applied reference has a common inventor/assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2) for the reasons discussed below. 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Belhocine and Shia teach a method for analyzing nucleic acids and therefore analogous arts. The teachings of Shia are specifically applied for methyl transferase treatment, which allows analyzing total methyl content of the DNA for diagnosing particular type of cancer.
Regarding claim 1, Belhocine teaches a method for processing or analyzing one or more components from a cell, comprising: (a) providing a plurality of cell beads and a plurality of barcode beads, wherein a cell bead of said plurality of cell beads comprises said one or more components of said cell, which one or more components comprise a nucleic acid molecule, and (ii) a barcode bead of said plurality of barcode beads comprises a plurality of nucleic acid barcode molecules for barcoding said nucleic acid molecule; and (b) partitioning said plurality of cell beads and said plurality of barcode beads into a plurality of partitions, wherein upon partitioning, a partition of said plurality of partitions comprises said cell bead and said barcode bead, wherein the method further comprising performing one or more reactions on said nucleic acid molecule, wherein said one or more reactions comprise nucleic acid modification, nucleic acid amplification, nucleic acid insertion, nucleic acid cleavage, reverse transcription, or any combination thereof, wherein said nucleic acid modification comprises ligation, digestion, methylation, random mutagenesis, bisulfite conversion, uracil hydrolysis, nucleic acid repair, capping, decapping, or any combination thereof (Belhocine, Figs. 9, 10, claims 1-3 and 65). 
Belhocine also teaches that using said plurality of nucleic acid barcode molecules to generate a barcoded nucleic acid molecule from said nucleic acid molecule and subjecting said barcoded nucleic acid molecule to sequencing (Belhocine, claims 12-16).
The artisan would recognize that the teachings of Belhocine as discussed above meets the limitations of steps ‘a’ to ‘c’ of instant claim 1 including the teachings of processing said barcoded nucleic acid molecule or a derivative thereof to identify said one or more epigenetic features and said cell barcode because bisulfite conversion step, in which cytosine of the nucleic acid barcode molecules converted to uracil but not methylated cytosine, thereby identifying the methylation status of the nucleic acid molecule.
Belhocine does not specifically teach methyltransferase treatment, which is taught by Shia, who is in the same field of endeavor teaches a method for labeling DNA using sequence specific methyl transferase (paragraphs 0061 and 0062) and further teaches it allows analyzing total methyl content of the DNA for diagnosing particular type of cancer (paragraphs 0114 and 0131 ), thus providing motivation to one having ordinary skill in the art to include the step of labeling the DNA with methyl transferase of Shia in the method of Belhocine.
One having ordinary skill in the art would recognize that the nucleic acid labeling technique using a variety of labels are well established, routine and conventional in the art. It would have been prima facie obvious to one of ordinary skill in the art at the time the claimed invention was made to include the step of labeling the DNA with methyl transferase of Shia in the method of Belhocine with a reasonable expectation of success with the expected benefit of analyzing total methyl content of the DNA for diagnosing particular type of cancer as taught by Shia (paragraphs 0114 and 0131). An artisan having ordinary skill in the art would have reasonable expectation of success because it merely involves including the step of labeling the DNA with the methyltransferase which is routinely practiced in the art as exemplified by Shia.
It is further noted that in KSR, the Supreme Court particularly emphasized "the need for caution in granting a patent based on the combination of elements found in the prior art," (USPQ2d at 1395), and reaffirmed principles based on its precedent that "[t]he  combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results."
In the instant case, the step of methyl transferase treatment is well understood, routine, conventional steps that already engaged in by the scientific community for improving the sensitivity, specificity of the nucleic acid analysis and were known in the art at the time the claimed invention was made. As discussed above the steps of Belhocine combined with the step of Shia as suggested above would arrive at the claimed invention. Thus the steps of instant claim 1 when viewed as whole, add nothing significant beyond the sum of the steps taken from Belhocine and Shia. 
	Regarding claim 2, Belhocine teaches that the nucleic acid molecule is encapsulated (i.e., in droplet) in said cell bead (paragraph 0004).
	Regarding claims 3 and 4, Belhocine teaches that prior to step (a), lysing said
single cell to release contents of the cell (Fig. 11 and paragraph 0061).
	Regarding claims 5-8, Belhocine teaches limitations of said claims (paragraphs 0062-0063).
	Regarding claims 10, 12 and 13, Belhocine teaches imitations of said claims (paragraphs 0225-0227).

15.	Claims 14-18 and 21-22 are rejected under 35 U.S.C. 103 as being obvious over Belhocine et al (WO 2018/140966 published Aug. 2, 2018, effective filing date 01/30/2017) in view of Shia et al (US 2002/0197639 as cited above) and further in view of Chan et al (WO 2014/043763 published Mar. 27, 2014).
	The steps of instant independent claim 14 is similar to independent claim 1 except for the epigenetic feature being hydroxymethyl cytosine, which is taught by Chan having the capability to correlate different biological functions to the different forms of methylation, which has the advantage of detecting or monitoring particular types of cancer.
	The teachings Belhocine in view of Shia regarding steps ‘a’ to ‘e’ of claim 14, which are similar to instant claim 1 are discussed above in the previous section.
Belhocine in view of Shia specifically do not teach that the epigenetic feature comprise hydroxymethylation, which is taught by Chan, who teaches oxidative bisulfite sequencing, which can elucidate the location of 5-methylcytosine and 5- hydroxymethylcytosine at single-base resolution (paragraph 0096) and further teaches that the sequencing of the nucleic acid has the capability to correlate different biological functions to the different forms of methylation, which has the advantage of detecting or monitoring particular types of cancer (paragraph 0095), thus providing teachings, suggestions and motivations to include the step of oxidative bisulfite sequencing of the nucleic acid in the method of Belhocine in view of Shia.
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the step of oxidative bisulfite sequencing of the nucleic acid of Chan in the method of Belhocine in view of Shia with a reasonable expectation of success with the expected benefit of increasing the utilities of the method of Belhocine in view of Shia as taught by Chan. An artisan having ordinary skill in the art would have reasonable expectation of success because it merely involves including oxidative bisulfite sequencing which is routinely practiced in the art as exemplified by Chan.
	The limitations of dependent claims 15-18 and 21-22 are similar to 2-5, and are taught by Belhocine in view of Shia as discussed in the previous section.
Double Patenting
16.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


17.	Claims 1-10, 12 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-37 of U.S. Patent No. 10,428,326 in view of Shia et al (US 2002/0197639 as cited above) for the reasons discussed below.
	Regarding instant claim 1, claims 1-5 of ‘326 patent are drawn to a method for processing or analyzing one or more components from a cellular sample, comprising: (a) providing a plurality of cell beads and a plurality of barcode beads, wherein (i) a cell bead of said plurality of cell beads comprises a cell, wherein said cell comprises a nucleic acid molecule in an interior region of said cell, and (ii) a barcode bead of said plurality of barcode beads comprises a plurality of nucleic acid barcode molecules, wherein nucleic acid barcode molecules of said plurality of nucleic acid barcode molecules comprise a common barcode sequence; (b) subjecting said plurality of cell beads to bulk processing, which bulk processing comprises: (i) rendering said nucleic acid molecule accessible to a species external to said interior region and (ii) denaturing said nucleic acid molecule to generate a denatured nucleic acid molecule in said cell bead; and (c) partitioning said plurality of cell beads and said plurality of barcode beads into a plurality of partitions, wherein upon partitioning, a partition of said plurality of partitions comprises said cell bead and said barcode bead, wherein the method further comprising performing one or more reactions on said denatured nucleic acid molecule, wherein said one or more reactions comprise a reaction selected from the group consisting of nucleic acid extension, nucleic acid amplification, nucleic acid ligation, reverse transcription, and a combination thereof, wherein said one or more reactions are performed in said partition, wherein the method of claim 1, further comprising using a nucleic acid barcode molecule from said plurality of nucleic acid barcode molecules and said denatured nucleic acid molecule or a derivative thereof to generate a barcoded nucleic acid molecule comprising a first sequence corresponding to said denatured nucleic acid molecule and a second sequence corresponding to said common barcode sequence, wherein the method of claim 5, further comprising subjecting said barcoded nucleic acid molecule or derivative thereof to sequencing. 
	The artisan would recognize that the teachings of claims 1-5 of ‘326 patent  as discussed above meets the limitations of steps ‘a’ to ‘c’ of instant claim 1.
	With regard to steps ‘d’ and ‘e’ of instant claim 1, claims of ‘326 patent though teach nucleic acid sequence derived from cell bead, but does not specifically teach methyltransferase treatment and processing said barcoded nucleic acid molecule or a derivative thereof to identify said one or more epigenetic features and said cell barcode and using said one or more epigenetic features and said cell barcode sequence to
determine said epigenetic state or characteristic of said nucleic acid molecule as being
associated with said single cell, which is taught by Shia, who is in the who is in the same field of endeavor teaches a method for labeling DNA using sequence specific methyl transferase (paragraphs 0061 and 0062) and further teaches it allows analyzing total methyl content of the DNA for diagnosing particular type of cancer (paragraphs 0114 and 0131 ), thus providing motivation to one having ordinary skill in the art to include the step of labeling the DNA with methyl transferase of Shia in the method of claims of ‘326 patent.
	One having ordinary skill in the art would recognize that the nucleic acid labeling technique using a variety of labels are well established, routine and conventional in the art. It would have been prima facie obvious to one of ordinary skill in the art at the time the claimed invention was made to include the step of labeling the DNA with methyl transferase of Shia in the method of claims of ‘326 patent with a reasonable expectation of success with the expected benefit of analyzing total methyl content of the DNA for diagnosing particular type of cancer as taught by Shia (paragraphs 0114 and 0131). An artisan having ordinary skill in the art would have reasonable expectation of success because it merely involves including the step of labeling the DNA with the methyltransferase which is routinely practiced in the art as exemplified by Shia.
	With regard to the limitations of instant dependent claims 2-10 and 12-13, claims of ‘326 patent in view of Shia teach the limitations of said dependent claims and their subject matter is not patentably distinct.
18.	Claims 14-18 and 21-2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-37 of U.S. Patent No. 10,428,326 in view of Shia et al (US 2002/0197639 as cited above) and further in view of Chan (WO 2014/043763, as cited above) for the reasons discussed below.
	Regarding instant claim 14, it is noted that steps ‘a’ to ‘c’ are similar to instant claim 1 and as discussed in the previous section said steps are obvious over claims 1-5 of ‘326 patent in view of Shia except for the epigenetic features comprising hydroxymethylcytosine, which is taught by Chan, who is in the same field of endeavor teaches oxidative bisulfite sequencing, which can elucidate the location of 5-methylcytosine and 5- hydroxymethylcytosine at single-base resolution (paragraph 0096) and further teaches that the sequencing of the nucleic acid has the capability to correlate different biological functions to the different forms of methylation, which has the advantage of detecting or monitoring particular types of cancer (paragraph 0095), thus providing teachings, suggestions and motivations to include the step of oxidative bisulfite sequencing of the nucleic acid in the method of claims of ‘326 patent in view of Shia.
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the step of oxidative bisulfite sequencing of the nucleic acid of Chan in the method of claims of ‘326 patent in view of Shia with a reasonable expectation of success with the expected benefit of increasing the utilities of the method of method of claims of ‘326 patent in view of Shia as taught by Chan. An artisan having ordinary skill in the art would have reasonable expectation of success because it merely involves including oxidative bisulfite sequencing which is routinely practiced in the art as exemplified by Chan.
	With regard to the limitations of instant dependent claims 15-18 and 21-22, claims of ‘326 patent in view of Shia and further in view of Chan teach the limitations of said dependent claims and their subject matter is not patentably distinct.

Conclusion
19.	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NARAYAN K. BHAT Ph. D. whose telephone number is (571)272-5540. The examiner can normally be reached MON-THURS 9am - 6.30 pm FRI 9 am -1 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NARAYAN BHAT
Primary Examiner
Art Unit 1634



/NARAYAN K BHAT/Primary Examiner, Art Unit 1634